Exhibit 10.4
 
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT dated as of May 14, 2012 (as amended, modified, restated
or supplemented from time to time, the “Pledge Agreement”) is by and among the
parties identified as “Pledgors” on the signature pages hereto and such other
parties as may become Pledgors hereunder after the date hereof by executing a
Pledge Supplement Agreement in the form attached hereto as Schedule I (a “Pledge
Supplement”) and made a part hereof (individually a “Pledgor”, and collectively
the “Pledgors”) and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, a credit facility has been established in favor of Ruby Tuesday, Inc.,
a Georgia corporation (the “Borrower”), pursuant to the terms of that certain
Revolving Credit Agreement dated as of December 1, 2010 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and Bank
of America, N.A., as administrative agent for the Lenders (“Administrative
Agent”), issuing bank, servicer and swing line lender; and


WHEREAS, the Lenders have required that the Pledgors execute and deliver to the
Administrative Agent, for the benefit of the Secured Creditors (as defined
below), this Pledge Agreement;


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.             Definitions.


(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Credit Agreement.


(b)           As used herein, the following terms shall have the meanings
assigned thereto in the UCC: Accession, Financial Asset, Proceeds and Security.


(c)           As used herein, the following terms shall have the meanings set
forth below:


“Administrative Agent” has the meaning provided in the introductory paragraph
hereto.


“Borrower” has the meaning provided in the Recitals hereof.


“Credit Agreement” has the meaning provided in the Recitals hereof.


“Lenders” has the meaning provided in the Recitals hereof.


“Non-Voting Equity” has the meaning provided in Section 2 hereof.


“Pledged Collateral” has the meaning provided in Section 2 hereof.


“Pledged Shares” has the meaning provided in Section 2 hereof.


“Pledgor” and “Pledgors” each has the meaning provided in the introductory
paragraph hereof.


 
 

--------------------------------------------------------------------------------

 
 
“Secured Creditors” means the collective reference to the holders of the Secured
Obligations and “Secured Creditor” means any one of them.


“Secured Obligations” means (a) all amounts owing by the Borrower to the
Administrative Agent, the Servicer, the Issuing Bank or any Lender (including
the Swingline Lender) pursuant to or in connection with the Credit Agreement,
any other Loan Document or any Franchisee Loan Document, including without
limitation, all principal, interest (including interest accruing at the default
rate and any interest accruing after the filing of any petition in bankruptcy or
the commencement of any insolvency, reorganization or like proceeding relating
to the Borrower, whether or not a claim for post filing or post petition
interest is allowed in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Administrative Agent, the
Servicer, the Issuing Bank and any Lender (including the Swingline Lender)
incurred pursuant to the Credit Agreement, any other Loan Document or the
Franchisee Loan Documents), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder and (b) all obligations of the Loan Parties arising under Hedging
Agreements entered into with a Hedging Bank and Treasury Management Agreements
entered into with a Treasury Management Bank to the extent such Hedging
Agreement or Treasury Management Agreement is permitted under the Credit
Agreement, and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof.


“Securities Act” has the meaning provided in Section 8 hereof.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Georgia.


“Voting Equity” has the meaning provided in Section 2 hereof.


2.             Pledge and Grant of Security Interest.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Pledgor hereby grants, pledges and assigns to the Administrative Agent, for
the benefit of the Secured Creditors, a continuing security interest in, and a
right to set-off against, any and all right, title and interest of such Pledgor
in and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”):


(a)           Pledged Shares.  (i) One hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the issued and outstanding Equity
Interests owned by such Pledgor of each Domestic Subsidiary set forth on
Schedule 2(a) attached hereto and (ii) sixty-six percent (66%) (or, if less, the
full amount owned by such Pledgor) (or if greater, such greater percentage owned
by such Pledgor that, due to a change in applicable Law after the date hereof,
in the good faith opinion of such Pledgor, could not reasonably be expected to
cause any material adverse tax consequences to such Pledgor or its Affiliates,
including the undistributed earnings of a Foreign Subsidiary, described below,
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent as determined for United States federal income tax purposes) of the
issued and outstanding shares of Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and one hundred
percent (100%) (or, if less, the full amount owned by such Pledgor) of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by such
Pledgor of each Foreign Subsidiary directly owned by such Pledgor set forth on
Schedule 2(a) attached hereto, in each case together with the certificates (or
other agreements or instruments), if any, representing such Equity Interests,
and all options and other rights, contractual or otherwise,
 
 
2

--------------------------------------------------------------------------------

 
 
with respect thereto (collectively, together with the Equity Interests described
in Section 2(b) below, the “Pledged Shares”), including, but not limited to, the
following:


(A)           all shares, securities, membership interests and other Equity
Interests or other property representing a dividend or other distribution on or
in respect of any of the Pledged Shares, or representing a distribution or
return of capital upon or in respect of the Pledged Shares, or resulting from a
stock split, revision, reclassification or other exchange therefor, and any
other dividends, distributions, subscriptions, warrants, cash, securities,
instruments, rights, options or other property issued to or received or
receivable by the holder of, or otherwise in respect of, the Pledged Shares; and


(B)           without affecting the obligations of the Pledgors under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger involving the issuer of any Pledged
Shares and in which such issuer is not the surviving entity, all Equity
Interests of the successor entity formed by or resulting from such consolidation
or merger.


(b)           Additional Shares.  (i) One hundred percent (100%) (or, if less,
the full amount owned by such Pledgor) of the issued and outstanding Equity
Interests owned by such Pledgor of any Person that hereafter becomes a Domestic
Subsidiary and (ii) sixty-six percent (66%) (or, if less, the full amount owned
by such Pledgor) (or if greater, such greater percentage owned by such Pledgor
that, due to a change in applicable Law after the date hereof, in the good faith
opinion of such Pledgor, could not reasonably be expected to cause any material
adverse tax consequences to such Pledgor or its Affiliates, including the
undistributed earnings of a Foreign Subsidiary, described below, to be treated
as a deemed dividend to such Foreign Subsidiary’s United States parent as
determined for United States federal income tax purposes) of the Voting Equity
and one hundred percent (100%) (or, if less, the full amount owned by such
Pledgor) of the Non-Voting Equity owned by such Pledgor of any Person that
hereafter becomes a Foreign Subsidiary directly owned by such Pledgor,
including, without limitation, the certificates (or other agreements or
instruments) representing such Equity Interests.


(c)           Accessions and Proceeds.  All Accessions and all Proceeds of any
and all of the foregoing.


Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations.  Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.


3.             Security for Secured Obligations.  The security interest created
hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the Secured Obligations (subject to Section 23
hereof).


4.             Delivery of the Pledged Collateral.  Each Pledgor hereby agrees
that:


(a)          Delivery of Certificates.  Each Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or promptly following execution and
delivery of this Pledge Agreement, all certificates, if any, representing the
Pledged Shares of such Pledgor and (ii) promptly upon the receipt thereof by or
on behalf of a Pledgor, all other certificates and instruments constituting
Pledged Collateral of a Pledgor.  Prior to delivery to the Administrative Agent,
all such certificates and instruments constituting Pledged Collateral of a
Pledgor shall be held in trust by
 
 
3

--------------------------------------------------------------------------------

 
 
such Pledgor for the benefit of the Administrative Agent pursuant hereto.  All
such certificates and instruments shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit
4(a) attached hereto.


(b)         Additional Securities.  If such Pledgor shall receive (or become
entitled to receive) by virtue of its being or having been the owner of any
Pledged Collateral, any (i) certificate or instrument, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or membership or other
Equity Interests, stock splits, spin-off or split-off, promissory notes or other
instruments; (ii) option or right, whether as an addition to, substitution for,
conversion of, or an exchange for, any Pledged Collateral or otherwise in
respect thereof; (iii) dividends payable in securities; or (iv) distributions of
securities or other Equity Interests, cash or other property in connection with
a partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall accept and receive each such
certificate, instrument, option, right, dividend or distribution in trust for
the benefit of the Administrative Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Administrative Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, substantially in the form provided in
Exhibit 4(a), to be held by the Administrative Agent as Pledged Collateral and
as further collateral security for the Secured Obligations.


(c)          Financing Statements.  Each Pledgor authorizes the Administrative
Agent to file one or more financing statements (with a description of the
Pledged Collateral contained herein) disclosing the Administrative Agent’s
security interest in the Pledged Collateral.  Each Pledgor agrees to execute and
deliver to the Administrative Agent such financing statements and other filings
as may reasonably be requested by the Administrative Agent in order to perfect
and protect the security interest created hereby in the Pledged Collateral of
such Pledgor.


5.            Representations and Warranties.  Each Pledgor hereby represents
and warrants to the Administrative Agent, for the benefit of the Secured
Creditors, that so long as any of the Secured Obligations remains outstanding
(other than any indemnity obligations that survive the termination of the
commitments relating thereto) and until all of the commitments relating thereto
have been terminated:


(a)          Authorization of Pledged Shares.  The Pledged Shares owned by such
Pledgor are duly authorized and validly issued, are fully paid and nonassessable
and are not subject to the preemptive rights of any Person.


(b)          Title.  Such Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens.  There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.


(c)          Exercising of Rights.  The exercise by the Administrative Agent of
its rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting such
Pledgor or any of its property.


(d)          Pledgor’s Authority.  No authorization, approval or action by, and
no notice or filing with any Governmental Authority or with the issuer of any
Pledged Collateral or any other Person is required either (i) for the pledge
made by such Pledgor or for the granting of the security interest by such
Pledgor pursuant to this Pledge Agreement (except as have been already obtained)
or (ii) for the exercise by the Administrative Agent or the Secured Creditors of
their
 
 
4

--------------------------------------------------------------------------------

 
 
rights and remedies hereunder (except as may be required by the UCC or
applicable foreign laws or laws affecting the offering and sale of securities).


(e)          Security Interest/Priority.  This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent for the benefit of the
Secured Creditors, in the Pledged Collateral owned by such Pledgor.  The taking
of possession by the Administrative Agent of the certificates representing the
Pledged Shares and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in the Pledged Shares consisting of certificated
securities of Domestic Subsidiaries and, when properly perfected by filing or
registration, in all other Pledged Collateral represented by such Pledged Shares
and instruments securing the Secured Obligations.  Except as set forth in this
Section 5(e), no action is necessary to perfect or otherwise protect such
security interest.


(f)           Partnership and Membership Interests.  Except as previously
disclosed to the Administrative Agent, none of the Pledged Shares consisting of
partnership or limited liability company interests owned by such Pledgor (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a security governed by Article 8 of the
UCC, (iii) is an investment company security, (iv) is held in a securities
account or (v) constitutes a Security or a Financial Asset.


(g)          No Other Interests.  As of the date hereof, such Pledgor does not
own any Equity Interests in any Subsidiary that are required by the Credit
Agreement to be pledged to the Administrative Agent, for the benefit of the
Secured Creditors, other than as set forth on Schedule 2(a) attached hereto.


6.            Covenants.  Each Pledgor hereby covenants, that so long as any of
the Secured Obligations remain outstanding and until all of the commitments
relating thereto have been terminated, such Pledgor shall:


(a)          Books and Records.  Mark its books and records (and shall cause the
issuer of the Pledged Shares of such Pledgor to mark its books and records) to
reflect the security interest granted to the Administrative Agent, for the
benefit of the Secured Creditors, pursuant to this Pledge Agreement.


(b)          Defense of Title.  Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Loan
Documents.


(c)          Further Assurances.  Promptly execute and deliver at its expense
all further instruments and documents and take all further action that may be
reasonably necessary and desirable or that the Administrative Agent may
reasonably request in order to (i) perfect and protect the security interest
created hereby in the Pledged Collateral of such Pledgor (including, without
limitation, any and all action necessary to satisfy the Administrative Agent
that the Administrative Agent has obtained a first priority perfected security
interest in all Pledged Collateral); (ii) enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Collateral of such Pledgor; and (iii) otherwise effect the purposes of this
Pledge Agreement, including, without limitation and if requested by the
Administrative Agent, delivering to the Administrative Agent upon its request
after the occurrence of an Event of Default, irrevocable proxies in respect of
the Pledged Collateral of such Pledgor.


 
5

--------------------------------------------------------------------------------

 
 
(d)          Amendments.  Not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Credit Agreement.


(e)          Compliance with Securities Laws.  File all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.


(f)           Issuance or Acquisition of Equity Interests.  Not, without
executing and delivering, or causing to be executed and delivered, to the
Administrative Agent such agreements, documents and instruments as the
Administrative Agent may reasonably request for the purpose of perfecting its
security interest therein, issue or acquire any Equity Interests constituting
Pledged Collateral consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) is an investment company security, (iv)
is held in a securities account or (v) constitutes a Security or a Financial
Asset.


7.           Advances by Secured Creditors. On failure of any Pledgor to perform
any of the covenants and agreements contained herein which constitutes an Event
of Default and while such Event of Default is continuing, the Administrative
Agent may, at its sole option and in its sole discretion, upon prior notice to
the Pledgors, perform the same and in so doing may expend such sums as the
Administrative Agent may deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures that the
Administrative Agent or the Secured Creditors may make for the protection of the
security hereof or may be compelled to make by operation of law.  All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 23 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Interest
rate.  No such performance of any covenant or agreement by the Administrative
Agent or the Secured Creditors on behalf of any Pledgor, and no such advance or
expenditure therefor, shall relieve the Pledgors of any default under the terms
of this Pledge Agreement, the Loan Documents or any other documents relating to
the Secured Obligations.


8.            Remedies.


(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent and the Secured
Creditors shall have, in addition to the rights and remedies provided herein, in
the Loan Documents, in any other documents relating to the Secured Obligations,
or by law (including, without limitation, levy of attachment and garnishment),
the rights and remedies of a secured party under the Uniform Commercial Code of
the jurisdiction applicable to the affected Pledged Collateral.


(b)           Sale of Pledged Collateral.  Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law.  To the extent permitted by law, any Secured Creditor may in such event,
bid for the purchase of such securities.  Each Pledgor agrees that, to the
extent notice of sale shall be required by law
 
 
6

--------------------------------------------------------------------------------

 
 
and has not been waived by such Pledgor, any requirement of reasonable notice
shall be met if notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to such Pledgor, in accordance with the notice provisions of
Section 14 of this Pledge Agreement at least ten days before the time of such
sale.  The Administrative Agent shall not be obligated to make any sale of
Pledged Collateral of such Pledgor regardless of notice of sale having been
given.  The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.


(c)           Private Sale.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgors recognize that the Administrative
Agent may be unable or deem it impracticable to effect a public sale of all or
any part of the Pledged Shares or any of the securities constituting Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Pledgor acknowledges and
agrees that any such private sale may be at prices and on other terms less
favorable than the prices and other terms that might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Administrative Agent shall have no obligation to delay sale of any such
Pledged Collateral for the period of time necessary to permit the issuer of such
Pledged Collateral to register such Pledged Collateral for public sale under the
Securities Act or under applicable state securities laws.  Each Pledgor further
acknowledges and agrees that any offer to sell such Pledged Collateral that has
been (i) publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such offer may be advertised without prior registration
under the Securities Act of 1933, as amended (the “Securities Act”)), or (ii)
made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and the Administrative Agent may, in
such event, bid for the purchase of such Pledged Collateral.


(d)           Retention of Pledged Collateral.  To the extent permitted under
applicable law, in addition to the rights and remedies hereunder, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, after providing the notices required by Sections 9-620 and 9-621 of
the UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations.  Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have accepted or retained any
Pledged Collateral in satisfaction of any Secured Obligations for any reason.


(e)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Creditors are legally entitled, the Pledgors
shall be jointly and severally liable (subject to Section 23 hereof) for the
deficiency, together with interest thereon at the Default Interest rate,
together with the costs of collection and attorneys’ fees and expenses.  Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.


9.           Rights of the Administrative Agent.


(a)           Power of Attorney.  Each Pledgor hereby designates and appoints
the Administrative Agent, on behalf of the Secured Creditors, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:


 
7

--------------------------------------------------------------------------------

 
 
(i)           to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Pledged Collateral, all as the
Administrative Agent may deem appropriate;


(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any of the Pledged Collateral and enforcing any other
right in respect thereof;


(iii)          to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may deem appropriate;


(iv)          to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;


(v)           to direct any parties liable for any payment in connection with
any of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;


(vi)          to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Pledged Collateral;


(vii)       to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;


(viii)        to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may deem appropriate in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated therein;


(ix)          to exchange any of the Pledged Collateral or other property upon
any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral with any committee, depository, transfer agent, registrar
or other designated agency upon such terms as the Administrative Agent may deem
appropriate;


(x)           to vote for a shareholder or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Administrative Agent or one or more of the
Secured Creditors or into the name of any transferee to whom the Pledged
Collateral or any part thereof may be sold pursuant to Section 8 hereof; and


(xi)          to do and perform all such other acts and things as the
Administrative Agent may deem appropriate or convenient in connection with the
Pledged Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so.  The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in
 
 
8

--------------------------------------------------------------------------------

 
 
the Pledged Collateral.  To the extent any Secured Creditor obtains or seeks to
obtain any benefit from this Pledge Agreement or asserts or claims any interest
in the Pledged Collateral shall be deemed to have agreed to appoint the
Administrative Agent as its attorney-in-fact with all rights and powers
conferred to the Administrative Agent under this Pledge Agreement.


(b)           Assignment by the Administrative Agent.  The Administrative Agent
may from time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.


(c)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Pledged Collateral while
being held by the Administrative Agent hereunder and to account for all proceeds
thereof, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors.  The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Administrative Agent shall not have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral.


(d)           Voting Rights in Respect of the Pledged Collateral.


(i)           So long as no Event of Default shall have occurred and be
continuing, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral of such Pledgor or any part thereof
for any purpose not inconsistent with the terms of this Pledge Agreement or the
other Loan Documents; and


(ii)           Upon the occurrence and during the continuance of an Event of
Default and upon notice to the applicable Pledgor from the Administrative Agent,
all rights of a Pledgor to exercise the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.


(e)          Dividend Rights in Respect of the Pledged Collateral.


(i)           So long as no Event of Default shall have occurred and be
continuing and subject to Section 4(b) hereof, each Pledgor may receive and
retain any and all dividends and distributions (other than stock dividends and
other dividends and distributions constituting Pledged Collateral addressed
hereinabove) or interest paid in respect of the Pledged Collateral to the extent
they are allowed under the Loan Documents.


(ii)        Upon the occurrence and during the continuance of an Event of
Default:


(A)           all rights of a Pledgor to receive the dividends, distributions
and interest payments that it would otherwise be authorized to receive and
retain pursuant to paragraph (i) of this subsection shall cease and all such
rights shall thereupon be vested in
 
 
9

--------------------------------------------------------------------------------

 
 
the Administrative Agent, which shall then have the sole right to receive and
hold as Pledged Collateral such dividends, distributions and interest payments;
and


(B)           all dividends and interest payments that are received by a Pledgor
contrary to the provisions of paragraph (A) of this subsection shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.


(f)           Release of Pledged Collateral.  To the extent permitted by and in
accordance with the Credit Agreement, the Administrative Agent may release any
of the Pledged Collateral from this Pledge Agreement or may substitute any of
the Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or
substituted.  Notwithstanding the foregoing, the Administrative Agent may
release any Lien on any Pledged Collateral granted to or held by the
Administrative Agent under this Pledge Agreement (i) upon the termination of the
Pledge Agreement in accordance with the terms hereof, (ii) that is transferred
or to be transferred as part of or in connection with any transfer or other
disposition permitted under the Loan Documents, or (iii) as approved in
accordance with the Credit Agreement.


10.           Application of Proceeds.  After the occurrence of an Event of
Default, any payments hereunder and any proceeds of the Pledged Collateral, when
received by the Administrative Agent or any of the Secured Creditors in cash or
its equivalent, will be applied in reduction of the Secured Obligations in the
order set forth in the Credit Agreement, and each Pledgor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such payments and proceeds in the
Administrative Agent’s sole discretion, notwithstanding any entry to the
contrary upon its books and records.
 
11.           Continuing Agreement.


(a)           This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated.  Upon payment or other satisfaction of all Secured
Obligations and termination of all commitments relating thereto, this Pledge
Agreement shall be automatically terminated and the Administrative Agent and the
Secured Creditors shall, upon the request and at the expense of the Pledgors,
forthwith release all of its liens and security interests hereunder, shall
return all certificates or instruments pledged hereunder and shall execute and
deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgors evidencing such termination.  Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Pledge Agreement.


(b)           This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Creditor as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Administrative Agent or
 
 
10

--------------------------------------------------------------------------------

 
 
any Secured Creditor in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.


12.           Amendments and Waivers.  This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except by a written notice instrument executed by each Pledgor and the
Administrative Agent; provided, that the Administrative Agent may not amend,
waive, modify, change, discharge or terminate any provision of this Pledge
Agreement without the written consent of the Required Lenders.


13.           Successors in Interest.  This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall be binding upon
each Pledgor, its successors and assigns, and shall inure, together with the
rights and remedies of the Administrative Agent and the Secured Creditors
hereunder, to the benefit of the Administrative Agent and the Secured Creditors
and their successors and permitted assigns; provided, however, that, except as
provided in the Credit Agreement, none of the Pledgors may assign its rights or
delegate its duties hereunder without the prior written consent of the requisite
Lenders under the Credit Agreement.  To the fullest extent permitted by law,
each Pledgor hereby releases the Administrative Agent and each Secured Creditor,
and their respective successors and assigns, from any liability for any act or
omission relating to this Pledge Agreement or the Pledged Collateral, except for
any liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such holder, or their respective Related Parties.


14.           Notices.  All notices required or permitted to be given under this
Pledge Agreement shall be given at the address specified below, or at such other
address as may be designated in a written notice to the other parties hereto:


if to the Pledgors:
Ruby Tuesday, Inc.
 
150 West Church Avenue
 
Maryville, TN 37801
 
Attention: Chief Financial Officer
 
Telecopy: 865-379-6817
   
if to the Administrative Agent:
Bank of America, N.A.
 
Agency Management
 
101 S. Tryon Street
 
Mailcode: NC1-002-15-36
 
Charlotte, NC 28255-0001
 
Attention:  Erik Truette
 
Telephone: 980-387-5451
 
Facsimile: 704-409-0015


15.           Counterparts.  This Pledge Agreement may be executed in any number
of counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.


16.           Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.


17.           Governing Law; Submission to Jurisdiction; Venue.


(a)           THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA WITHOUT REGARD TO
 
 
11

--------------------------------------------------------------------------------

 
 
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF GEORGIA SITTING IN FULTON COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE NORTHERN DISTRICT OF GEORGIA, AND BY EXECUTION AND DELIVERY OF THIS PLEDGE
AGREEMENT, EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND
EACH SECURED CREDITOR, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE
ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED CREDITOR, IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER LOAN DOCUMENT RELATED
THERETO. EACH PLEDGOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH
SECURED CREDITOR, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.


18.           Waiver of Right to Trial by Jury.


EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


19.           Severability.  If any provision of this Pledge Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.


20.           Entirety.  This Pledge Agreement, the other Loan Documents and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


21.           Survival.  All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Loan Documents and the other documents relating to the Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.


 
12

--------------------------------------------------------------------------------

 
 
22.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
to the maximum extent permitted by applicable law the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Creditors under this Pledge Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.


23.           Joint and Several Obligations of Pledgors.


(a)           Each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Secured Creditors, for the mutual benefit, directly and indirectly, of each of
the Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.


(b)           Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.


(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Secured Obligations, the obligations of each Pledgor under the Credit Agreement,
the other Loan Documents and the documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Debtor Relief Laws or any
comparable provisions of any applicable state law.


24.           Joinder.  At any time after the date of this Pledge Agreement, one
or more additional Persons may become party hereto by executing and delivering
to the Administrative Agent a Pledge Supplement.  Immediately upon such
execution and delivery of such Pledge Supplement (and without any further
action), each such additional Person will become a party to this Pledge
Agreement as a “Pledgor” and have all of the rights and obligations of a Pledgor
hereunder, and this Pledge Agreement and the Schedules hereto shall be deemed
amended by such Pledge Supplement.

 
[Signature Pages Follow]
 
 
13

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.
 

PLEDGORS:   
RUBY TUESDAY, INC.,
a Georgia corporation
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Senior Vice President  

 

     
RTBD, INC.
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: President  

 

     
RT FINANCE, INC.,
a Delaware corporation
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RUBY TUESDAY GC CARDS, INC.,
a Colorado corporation
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RT NEW YORK FRANCHISE, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RT SOUTHWEST FRANCHISE, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

     
RT FRANCHISE ACQUISITION, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RT KENTUCKY RESTAURANT HOLDINGS, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RT FLORIDA EQUITY, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RTGC, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RUBY TUESDAY, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 

     
RT LAS VEGAS FRANCHISE, LLC,
a Delaware limited liability company
                      By:  /s/ Marguerite N. Duffy           Name: Marguerite N.
Duffy           Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date first above written.
 
BANK OF AMERICA, N.A.,
as Administrative Agent
          By: /s/ Erik M. Truette     Name: Erik M. Truette     Title: Assistant
Vice President  

  
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2(a)
EQUITY INTERESTS
 
Pledgor
 
Issuer
Number of
Shares/Units
Certificate
Number
Percentage Ownership
Ruby Tuesday, Inc.
RTBD, Inc.
100
2
100% - Ruby Tuesday, Inc.
RTBD, Inc.
RT Finance, Inc.
N/A
N/A
100% - RTBD, Inc.
RTGC, LLC
Ruby Tuesday GC Cards, Inc.
N/A
N/A
100% - RTGC, LLC
RT Florida Equity, LLC
RT Tampa Franchise, L.P.
N/A
N/A
 1% - RT Tampa, Inc. (General Partner)
99%-RT Florida Equity, LLC
Ruby Tuesday, Inc.
RT Tampa, Inc.
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Orlando, Inc.
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT South Florida, Inc.
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT West Palm Beach, Inc.
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT One Percent Holdings, Inc.
N/A
N/A
100% - Ruby Tuesday, Inc.
RT Florida Equity, LLC
RT Orlando Franchise, L.P.
N/A
N/A
 1% - RT Orlando, Inc. (General Partner)
99% - RT Florida Equity, LLC
RT Florida Equity, LLC
RT South Florida Franchise, L.P.
N/A
N/A
 1% - RT South Florida, Inc. (Gen. Partner)
99% - RT Florida Equity, LLC
Ruby Tuesday, Inc.
RT New York Franchise, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
RT Franchise Acquisition, LLC
RT Southwest Franchise, LLC
N/A
N/A
 1% - RT One Percent Holdings, Inc.
99%- RT Franchise Acquisition, LLC
Ruby Tuesday, Inc.
RT Michiana Franchise, LLC
N/A
N/A
1% - RT One Percent Holdings, LLC
99% -Ruby Tuesday, Inc.
RTBD, Inc.
RT Franchise Acquisition, LLC
N/A
N/A
100% - RTBD, Inc.
RTBD, Inc.
RT Kentucky Restaurant Holdings, LLC
N/A
N/A
100% - RTBD, Inc.
Ruby Tuesday, Inc.
RT Florida Equity, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RTGC, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
RT Florida Equity, LLC
RT West Palm Beach Franchise, L.P.
N/A
N/A
1% - RT West Palm Beach, Inc. (Gen. Partner)
99% - RT Florida Equity, LLC
RT Franchise Acquisition, LLC
RT Michigan Franchise, LLC
N/A
N/A
100% - RT Franchise Acquisition, LLC
RT Franchise Acquisition, LLC
RT Detroit Franchise, LLC
N/A
N/A
100% - RT Franchise Acquisition, LLC
Ruby Tuesday, Inc.
Ruby Tuesday, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT New England Franchise, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Long Island Franchise, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Las Vegas Franchise, LLC
N/A
N/A
99% - RT One Percent Holdings, Inc.
1% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Minneapolis Franchise, LLC
N/A
N/A
50% - Ruby Tuesday, Inc.
50% - RT Minneapolis Holdings, LLC
Ruby Tuesday, Inc.
RT Denver Franchise, LP
N/A
N/A
99.9% - Ruby Tuesday, Inc. 0.1% - RT Denver, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 

        (General Partner)
Ruby Tuesday, Inc.
RT Omaha Franchise, LLC
N/A
N/A
50% - Ruby Tuesday,  Inc.
50% - RT Omaha Holdings, LLC
Ruby Tuesday, Inc.
RT KCMO Franchise, LLC
N/A
N/A
50% - RT One Percent Holdings, Inc.
50% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Portland Franchise, LLC
N/A
N/A
99% - RT One Percent Holdings, Inc.
1% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
Quality Outdoor Services, Inc.
90 shares
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Airport, Inc.
100 shares
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT One Percent Holdings, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Denver, Inc.
100 shares
1
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Louisville, Inc.
100 shares
1
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Restaurant Services, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
RT Franchise Acquisition, LLC
RT Louisville Franchise, LLC
N/A
N/A
99% - RT Franchise Acquisition, LLC
1% - RT Louisville, Inc.
Ruby Tuesday, Inc.
RT McGhee Tyson, LLC
N/A
N/A
99% - Ruby Tuesday, Inc.
1% - RT Airport, Inc.
RTBD, Inc.
RT Minneapolis Holdings, LLC
N/A
N/A
100% - RTBD, Inc.
RTBD, Inc.
RT Omaha Holdings, LLC
N/A
N/A
100% - RTBD, Inc.
RTBD, Inc.
RT  New Hampshire Restaurant Holdings, LLC
N/A
N/A
100% - RTBD, Inc.
RT Franchise Acquisition, LLC/RT Finance, Inc.
RT Northern California Franchise, LLC
N/A
N/A
99% - RT Franchise Acquisition, LLC
1% - RT Finance, Inc.
RTBD, Inc./RT Franchise Acquisition, LLC
RTTA, LP
N/A
N/A
1% - RTBD, Inc. (Gen. Partner)
99% - RT Franchise Acquisition, LLC
Ruby Tuesday, Inc.
Wok Hay 2, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.
Ruby Tuesday, Inc.
RT Distributing, LLC
N/A
N/A
100% - Ruby Tuesday, Inc.



 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT 4(a)


FORM OF IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 


the following shares of capital stock of ____________________, a ____________
____________:
 

 
Number of Shares
Certificate Number




and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer.  The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
 
 
 

     
[HOLDER]
                      By:           Name:            Title:     

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


FORM OF PLEDGE SUPPLEMENT AGREEMENT


PLEDGE SUPPLEMENT AGREEMENT (this “Supplement”), dated as of ________ __, 20__
is by and between [________] (the “New Pledgor”) and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent under the Pledge Agreement dated as of May
14, 2012 (as amended or modified from time to time, the “Pledge Agreement”)
among Ruby Tuesday, Inc., the other Pledgors party thereto and Bank of America,
N.A., in its capacity as Administrative Agent.  Terms used but not otherwise
defined herein shall have the meanings provided in the Pledge Agreement.


The New Pledgor hereby agrees as follows with the Administrative Agent, for the
benefit of the Secured Creditors:


1.           The New Pledgor, as security for the Secured Obligations, hereby
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Creditors, and grants to the Administrative Agent, for the benefit of the
Secured Creditors, a continuing security interest in any and all right, title
and interest of the New Pledgor in and to the Pledged Shares, including, without
limitation, the Pledged Shares identified on Schedule A attached hereto and all
of the Pledged Collateral relating thereto pursuant to the terms of the Pledge
Agreement.  The information on the Schedule 2(a) to the Pledge Agreement is
hereby amended to add the information shown on the attached Schedule A.  The New
Pledgor intends that the Pledge Agreement be construed as if the Pledged Shares
identified on Schedule A attached hereto had originally been included in
Schedule 2(a) to the Pledge Agreement.


2.           The New Pledgor hereby represents and warrants to the
Administrative Agent, for the benefit of the Secured Creditors, that (a) this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, (b) the representations and warranties made by it as a Pledgor under
the Pledge Agreement are true and correct on and as of the date hereof based
upon the applicable information referred to in clause (c) of this Section and
(c) the original stock certificate(s) evidencing the Pledged Shares identified
on Schedule A attached hereto and executed stock power(s) with respect thereto
in the form of Schedule B hereto accompany this Supplement.


3.           The New Pledgor authorizes the Administrative Agent to file one or
more financing statements (with a description of the Pledged Collateral
contained herein) disclosing the Administrative Agent’s security interest in the
Pledged Collateral.  The New Pledgor agrees to execute and deliver to the
Administrative Agent such financing statements and other filings as may be
requested by the Administrative Agent in order to perfect and protect the
security interest created hereby in the Pledged Collateral of such New Pledgor.


4.           The New Pledgor hereby acknowledges, agrees and confirms that by
execution of this Supplement, the New Pledgor will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes thereunder and shall have
all of the obligations of the Pledgors thereunder as though it had executed the
Pledge Agreement.


5.           This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.


6.           This Supplement shall be governed by and construed and interpreted
in accordance with the laws of the State of Georgia.


[remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the New Pledgor has caused this Supplement to be duly
executed by its authorized officer, and the Administrative Agent has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.
 
 

     
[New Pledgor]
                      By:           Name:            Title:     


Acknowledged and accepted:
 
 
BANK OF AMERICA, N.A., as Administrative Agent
          By:     Name:      Title:    

 
 
2 

--------------------------------------------------------------------------------

 
 
Schedule A
to
Pledge Supplement Agreement




EQUITY INTERESTS


 
Pledgor
 
Issuer
Number of
Shares/Units
Certificate
Number
Percentage Ownership
 
         



 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE B


FORM OF IRREVOCABLE STOCK POWER




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to






the following shares of capital stock of ____________________, a ____________
___________:
 
 


Number of Shares
Certificate Number


and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer.  The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.


 

     
[HOLDER]
                      By:           Name:            Title:     


 

--------------------------------------------------------------------------------